Citation Nr: 0817920	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-31 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
the benefit sought. 

In September 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.  In October 2006, the Board remanded this 
matter to the RO to afford due process and for other 
development.  That Remand also included claims of entitlement 
to service connection for lumbar and cervical spine 
disorders.  Service connection for those disorders was 
established pursuant to a November 2007 rating.  Accordingly, 
the Board of Veterans' Appeals considers those matter have 
been resolved by administrative action and no longer involves 
any "questions of law and fact" in controversy.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  Following its completion of the Board's 
requested actions vis-à-vis the claimed cervical disorder, 
the RO continued the denial of the veteran's claim (as 
reflected in a November 2007 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In December 2006, this case was previously before the Board 
it was remanded to address claims for service connection 
relating to cervical, thoracic and lumbar spine disorders.  
The veteran was afforded a VA examination in October 2007, 
which resulted in establishing service connection for lumbar 
and thoracic disorders.  The examiner's review of the claims 
file did not reveal any records of neck complaints during 
service, and, consequently, the examiner concluded that it 
was unlikely that the claimed cervical disorder was related 
to service. 

Despite that no cervical complaints or findings were noted on 
the veteran's March 2000 separation examination or his 
September 2000 VA orthopedic examination, earlier service 
treatment records reflect right cervical spasm on a 
retirement physical afforded on December 2, 1998; marked 
right mid cervical spasm was also noted on August 3, 1999; 
cervical spine complaints were also recorded on March 30, 
2000.  It is unclear the extent to which such earlier 
findings were considered by the examiner who conducted the 
October 2007 examination.  Under the circumstances, the 
claims file should be returned to the examiner who conducted 
the October 2007 examination to reconcile his findings with 
the service treatment records.

In December 2007, the veteran submitted a statement to the 
effect that no additional evidence was available.  
Accordingly, the record does not suggest the need for other 
additional record development.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred 
to the VA physician who conducted the 
October 2007 orthopedic examination, if 
he is still employed by VA at the 
facility where the October 2007 VA 
medical examination was performed.  The 
examiner's attention is invited to his 
examination report together with 
service treatment records reflecting 
right cervical spasm on a retirement 
physical afforded on December 2, 1998; 
marked right mid cervical spasm noted 
on August 3, 1999; cervical spine 
complaints recorded on March 30, 2000.  
The examiner's attention is 
additionally invited to the veteran's 
March 2000 separation examination and 
the September 2000 VA orthopedic 
examination, which were apparently 
silent as to complaints, findings, 
treatment or diagnoses relating to any 
cervical disorders.  

If the physician who conducted the 
October 2007 is no longer employed at 
that facility the veteran should be 
scheduled for another VA orthopedic 
examination.  The examiner's attention 
is directed to the service treatment 
records reflecting right cervical spasm 
on a retirement physical afforded on 
December 2, 1998; marked right mid 
cervical spasm noted on August 3, 1999; 
cervical spine complaints recorded on 
March 30, 2000.  The examiner's 
attention is additionally invited to 
the veteran's March 2000 separation 
examination and the September 2000 VA 
orthopedic examination, which were 
apparently silent as to complaints, 
findings, treatment or diagnoses 
relating to any cervical disorders, as 
well as the October 2007 VA medical 
examination.  Based on this review, the 
examiner is requested to discuss the 
foregoing evidence and to offer an 
opinion as to whether it is as least as 
likely as not that the cervical 
disorder condition is etiologically 
related to, and/or has been aggravated 
by, the veteran's service.  The 
complete rationale for all opinions 
expressed must be provided.  All 
reports should be typed.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

